        Case 4:21-cv-00314-MWB Document 15 Filed 02/18/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JULIE DARRUP,                               Case No. 2:20-cv-05450-JDW

              Plaintiff,

       v.

WAL-MART STORES EAST, LP, et al.,

              Defendants.

                                      ORDER

      AND NOW, this 18th day of February, 2021, upon consideration of Defendants’

Petition to Transfer to the United States District Court for the Middle District of

Pennsylvania (ECF No. 10), for the reasons stated in the accompanying Memorandum,

it is ORDERED that the Petition is GRANTED pursuant to 28 U.S.C. § 1404.

      The Clerk of Court shall TRANSFER this action to the United States District

Court for the Middle District of Pennsylvania and mark the case closed for statistical

purposes.

                                       BY THE COURT:


                                       /s/ Joshua D. Wolson___________
                                       JOSHUA D. WOLSON, J.
